DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia,  a power supply unit for an aerosol inhaler comprising: wherein the circuit board includes: a first surface; a second surface which is located on a side opposite from the first surface; a power supply layer in which a power supply path configured to supply power to the plurality of elements is formed; and a ground layer in which a ground path configured to function as a ground of the plurality of elements is formed, the power supply layer and the ground layer are provided between the first surface and the second surface, the temperature sensor is mounted on the second surface, and at least one of the power supply path and the ground path is not formed in a region which overlaps the temperature sensor as viewed from a first direction, the first direction being a direction in which the first surface and the second surface are opposed to each other.
Regarding claims 2 – 13, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 14, the prior art does not teach or suggest the combination of wherein, inter alia, a power supply unit for an aerosol inhaler comprising: the circuit board includes: a first surface; a second surface which is located on a side opposite from the first surface; a power supply layer in which a power supply path configured to supply power to the plurality of elements is formed; and a ground layer in which a ground path configured to function as a ground of the plurality of elements is formed, the power supply layer and the ground layer are provided between the first surface and the second surface,  wherein the controller is mounted on the first surface and the temperature sensor is directly mounted on the second surface, wherein the second surface is arranged so that the second surface one or more of faces the power supply and is closer to the power supply than the first surface, and at least one of the power supply path and the ground path is not formed in a region which overlaps the temperature sensor as viewed from a first direction, the first direction being a direction in which the first surface and the second surface are opposed to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 03/30/2022, with respect to claim 1 - 14 have been fully considered and are persuasive.  The rejection of claims  1 – 14 has been withdrawn. 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859